DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2022 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-8, 14, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US 20200274678 A1, hereinafter Lin) in view of Wei et al (US 20160212629 A1, hereinafter Wei).

Consider claim 1, Lin discloses a method, performed by a wireless communications device for accessing a predefined system bandwidth within an [unlicensed]radio frequency band, the wireless communications device being configured, by a wireless communications network comprising a network node, to operate within the predefined system bandwidth which comprises a plurality of 
receiving, from the network node, an indication enabling the wireless communications device to make a prioritization among the plurality of bandwidth parts (The network device may, through Downlink Control Information (DCI), activate or deactivate configuration of the BWP, paragraphs 3 and 58); 
prioritizing, in response to receiving the indication, among the plurality of bandwidth parts (the terminal device may determine the BWP priority, paragraph 72); 
selecting at least one bandwidth part of the plurality of bandwidth parts in accordance with the prioritization the wireless communications device is enabled to make (a terminal device determines a target Bandwidth Part (BWP) according to at least one of BWP indication information, a BWP timer, and a BWP priority, paragraph 62); and 
accessing the at least one bandwidth part selected (the terminal device transmits data on the target BWP, paragraph 63).
However, Li does not expressly disclose unlicensed radio frequency band.
In the same field of endeavor, Wei discloses unlicensed radio frequency band (see paragraph 106).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Wei with the teachings of Lin to extend cellular communication to unlicensed spectrum.



Consider claim 3, and as applied to claim 1, Wei discloses wherein the accessing the unlicensed radio frequency band comprises accessing the unlicensed frequency within a bandwidth less than the system bandwidth (The unlicensed frequency bands may include at least some subbands of the 5 GHz band, for example. The unlicensed frequency bands may include a frequency band from 5150 MHz to 5350 MHz, which is a subband of the 5 GHz band. Alternatively or additionally, the unlicensed frequency bands may include a frequency band from 5150 MHz to 5250 MHz, which is another subband of the 5 GHz band. Alternatively or additionally, the unlicensed frequency bands may include a frequency band from 5250 MHz to 5350 MHz, which is another subband of the 5 GHz band. Alternatively or additionally, the unlicensed frequency bands may include a frequency band from 5470 MHz to 5725 MHz, which is another subband of the 5 GHz band, paragraph 106).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Wei with the teachings of Lin to extend cellular communication to unlicensed spectrum.


Consider claim 4, and as applied to claim 1, Wei discloses wherein the accessing the unlicensed radio frequency band comprises accessing the unlicensed frequency within one or more bandwidth parts (The unlicensed frequency bands may include at least some subbands of the 5 GHz band, for example. The unlicensed frequency bands may include a frequency band from 5150 MHz to 5350 MHz, which is a subband of the 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Wei with the teachings of Lin to extend cellular communication to unlicensed spectrum.

Consider claim 5, and as applied to claim 1, Wei discloses wherein the accessing the unlicensed radio frequency band comprises accessing the unlicensed frequency within a single bandwidth part (The unlicensed frequency bands may include at least some subbands of the 5 GHz band, for example. The unlicensed frequency bands may include a frequency band from 5150 MHz to 5350 MHz, which is a subband of the 5 GHz band. Alternatively or additionally, the unlicensed frequency bands may include a frequency band from 5150 MHz to 5250 MHz, which is another subband of the 5 GHz band. Alternatively or additionally, the unlicensed frequency bands may include a frequency band from 5250 MHz to 5350 MHz, which is another subband of the 5 GHz band. Alternatively or additionally, the unlicensed frequency bands may include a frequency band from 5470 MHz to 5725 MHz, which is another subband of the 5 GHz band).


Consider claim 6, and a applied to claim 1 above, Wei discloses wherein the accessing the unlicensed radio frequency band comprises performing channel sensing and/or transmitting data and/or receiving data on at least one of the plurality of bandwidth parts (when the processing device 35 detects that a current active unlicensed carrier experiences interference above a certain threshold for a certain duration, the user equipment 21 may autonomously switch to the unlicensed carrier which is the next in accordance with the prioritization information, paragraph 133).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Wei with the teachings of Lin to extend cellular communication to unlicensed spectrum.

Consider claim 7, and as applied to claim 1 above, Wei discloses wherein the prioritizing among the plurality of bandwidth parts is based on any one or more of: 
 	a result of channel sensing and/or transmission performance and/or reception performance among the plurality of bandwidth parts;  
a measure of channel occupancy among the plurality of bandwidth parts; and 
 a hopping sequence among the plurality of bandwidth parts (The processing device 45 may be operative to generate the prioritization information based on channel 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Wei with the teachings of Lin to extend cellular communication to unlicensed spectrum.

Consider claim 8, and as applied to claim 1 above, Wei discloses wherein the prioritizing among the plurality of bandwidth parts comprises prioritizing frequency bands for which the results of channel sensing and/or transmission performance and/or reception performance have a success rate at or over a threshold success rate (the processing device 45 may identify unlicensed carriers to have higher priorities for which the eNodeB 10 and/or the user equipments detected low interference over time, paragraph 141).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Wei with the teachings of Lin to extend cellular communication to unlicensed spectrum.

Consider claim 14, Lin discloses a wireless communications device configured to operate in an [unlicensed] radio frequency band used by a wireless communications network, and further configured to access the [unlicensed] radio frequency band by being configured to: 

prioritize, in response to receiving the indication, among the plurality of bandwidth parts (the terminal device may determine the BWP priority, paragraph 72);
select at least one bandwidth part of the plurality of bandwidth parts in accordance with the prioritization (a terminal device determines a target Bandwidth Part (BWP) according to at least one of BWP indication information, a BWP timer, and a BWP priority, paragraph 62);
access the at least one bandwidth part selected (the terminal device transmits data on the target BWP, paragraph 63).
However, Li does not expressly disclose unlicensed radio frequency band.
In the same field of endeavor, Wei discloses unlicensed radio frequency band (see paragraph 106).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Wei with the teachings of Lin to extend cellular communication to unlicensed spectrum.

Consider claim 16, and as applied to claim 14 above Wei discloses wherein the wireless communications device is configured to access the unlicensed radio frequency 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Wei with the teachings of Lin to extend cellular communication to unlicensed spectrum.

Consider claim 17, and as applied to claim 14 above, Wei discloses wherein the wireless communications device is configured to prioritize among the plurality of bandwidth parts based on any one or more of:  
a result of channel sensing and/or transmission performance and/or reception performance among the plurality of bandwidth parts; 
a measure of channel occupancy among the plurality of bandwidth parts; and 
a hopping sequence among the plurality of bandwidth parts (The processing device 45 may be operative to generate the prioritization information based on channel measurements performed for unlicensed carriers by one or several user equipments. The channel measurements results may be received at the eNodeB 10 over licensed carriers from the user equipments, paragraph 141).



Consider claim 18, Lin discloses a method, performed by a network node configured to operate in an [unlicensed] radio frequency band used by a wireless communications network, for controlling access to the [unlicensed] radio frequency band, the method comprising:
 transmitting, to a wireless communications device configured to operate in the wireless communications network, an indication enabling the wireless communications device to make a prioritization among a plurality of bandwidth parts comprised in the [unlicensed] radio frequency band (The network device may, through Downlink Control Information (DCI), activate or deactivate configuration of the BWP, paragraphs 3 and 58), 
wherein the network node configures the wireless communications device to prioritize, in response to receiving the indication, among the plurality of bandwidth parts (the terminal device may determine the BWP priority, paragraph 72), select at least one bandwidth part among the plurality of bandwidth parts in accordance with the prioritization (a terminal device determines a target Bandwidth Part (BWP) according to at least one of BWP indication information, a BWP timer, and a BWP priority, paragraph 62), and to access the at least one bandwidth part selected (the terminal device transmits data on the target BWP, paragraph 63).

In the same field of endeavor, Wei discloses unlicensed radio frequency band (see paragraph 106).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Wei with the teachings of Lin to extend cellular communication to unlicensed spectrum.


Consider claim 19, and as applied to claim 18 above, Wei discloses wherein controlling the access to the unlicensed radio frequency band further comprises transmitting to the wireless communications device a second indication indicating that the prioritization among the plurality of bandwidth parts is to be based on any one or more of: 
 a result of channel sensing and/or transmission performance and/or reception performance among the plurality of bandwidth parts; 
a measure of channel occupancy among the plurality of bandwidth parts; and 	
a hopping sequence among the plurality of bandwidth parts (The processing device 45 may be operative to generate the prioritization information based on channel measurements performed for unlicensed carriers by one or several user equipments. The channel measurements results may be received at the eNodeB 10 over licensed carriers from the user equipments, paragraph 141).
.


Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Wei, and further in view of  Malmirchegini et al (US 9380594 B1, hereinafter Malmirchegini).

Consider claim 9, and as applied to claim 1 above, the combination of Lin and Wei does not expressly disclose wherein the prioritizing among the plurality of bandwidth parts comprises prioritizing frequency bands for which the channel occupancy is below a threshold channel occupancy.
In the same field of endeavor, Malmirchegini discloses wherein the prioritizing among the plurality of bandwidth parts comprises prioritizing frequency bands for which the channel occupancy is below a threshold channel occupancy (the base station 105 may monitor traffic load across the plurality of frequency bands and adjust the priority assignments based on active monitoring of the traffic load, col. 12, ll. 6-12).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Malmirchegini with the teachings of Lin and Wei to improve traffic management.


In the same field of endeavor, Malmirchegini discloses wherein the prioritizing among the plurality of bandwidth parts comprises prioritizing a first bandwidth part over a second bandwidth part, wherein a first measure of channel occupancy of the first bandwidth part is lower than a second measure of channel occupancy of the second bandwidth part (the base station 105 may determine whether the load differential satisfies a load differential threshold. For example, if the load differential (e.g., 30% load differential between the first and the second frequency band) is greater than a load differential threshold (e.g., 95% load differential threshold), the base station 105 may dynamically configure the idle-mode parameters associated with the UE 115 to force larger number of UEs 115 to the first frequency band that may be operating at 55% capacity compared to the second frequency band that may be operating at 85% capacity, col. 12, ll. 23-33).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Malmirchegini with the teachings of Lin and Wei to improve traffic management.

Consider claim 11, and as applied to claim 1 above, the combination of  Lei and Win does not expressly disclose wherein the prioritizing among the plurality of 
In the same field of endeavor, Malmirchegini discloses wherein the prioritizing among the plurality of bandwidth parts comprises prioritizing the first bandwidth part over the second bandwidth part, wherein a first success rate of channel sensing and/or transmission performance and/or reception performance of the first bandwidth part is higher than a second success rate of channel sensing and/or transmission performance and/or reception performance of the second bandwidth part (the assignment of priorities to each set of frequency bands may be dependent on the periodic measurement reports received from the UEs 115, col. 11, ll. 7-9; Based on the received measurement report(s), the base station 105 may calculate a statistical function for each set of frequency bands (e.g., first set of frequency bands and the second set of frequency bands)…the base station 105 may further determine whether the signal quality for the UE 115-b, for example, satisfies a threshold calculated based on the statistical function. If the signal quality for the UE 115-b satisfies the threshold (i.e., the signal quality is greater than the threshold), the base station 105 may configure the UE 115-b to select the first set of frequency bands associated with the first coverage area 202 instead of the second set of frequency bands associated with the second coverage area 204, col. 11, ll. 26-43).
.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in View of Wei, and further in view of Oroskar et al (US 9706538 B1, hereinafter Oroskar).

Consider claim 12, and as applied to claim 1 above, the combination of Lin and Wei does not expressly disclose wherein the received indication enabling the wireless communications device to make the prioritization is valid for two or more consecutive accesses.
In the same field of endeavor, Oroskar discloses, wherein the received indication enabling the wireless communications device to make the prioritization is valid for two or more consecutive accesses (Oroskar discloses identifying a second frequency band for an UE based on a new frequency band selection priority which may expire after a time period, see col. 2, ll. 42-50).  Thus, it would have been obvious for the terminal device of Lin as modified by Wei to make consecutive accesses according to the frequency band selection priority as taught in Oroskar, given that the frequency band selection priority is valid for a period of time.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Wei, and further in view of Zhang et al (US 10104693 B1, hereinafter Zhang).


In the same field of endeavor, Zhang discloses determining that an amount of data to transmit from the wireless communications device is below a predetermined threshold amount of data, and in response to receiving the indication enabling the wireless communications device to make the prioritization and in response to determining that the amount of data to transmit from the wireless communications device is below a predetermined threshold amount of data; prioritizing among the plurality of bandwidth parts. (the wireless device has a small amount of data to send so the transmission only requires part of the shared spectrum. In this case, the CCA status for each of the sub-bands may be determined sequentially in a descending order of the priorities of the sub-bands. Hence, sub-bands that are more likely to have an idle CCA status are measured and selected first. Once the wireless device selects enough idle sub-bands for the data transmission, it may stop performing additional CCA status measurements on the rest of sub-bands, which improves the efficiency, col. 10, ll. 34-47).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of 


Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERMAN VIANA DI PRISCO whose telephone number is (571)270-1781.  The examiner can normally be reached on Monday through Friday 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/GERMAN VIANA DI PRISCO/Primary Examiner, Art Unit 2642